DETAILED ACTION

Response to Arguments
Applicant's arguments filed 6/2/22 have been fully considered but they are not persuasive.  Applicant asserts that Kim teaches maintaining a humidity level in a storing mode and does not suggest that steam spray time is determined by measuring a humidity change at the beginning of a steam process.  However, Kim teaches that steam supply takes place in the storing mode (paras. 46-47).  Thus, the amount of humidity change is determined at an initial stage of a steam process (the storing mode being a steam process since steam is supplied during the storing mode).
Applicant also asserts that Park teaches measuring humidity in a drying step and it is unreasonable to correspond measuring humidity in a drying step to measuring humidity at the beginning of a steam step.  However, Park was relied on to teach that determining a humidity should be done over a preset time to allow the humidity sensor to stabilize.  It was not relied on to teach a particular process in which a humidity should be measured, and one of ordinary skill in the art would have understood that its teachings of a need to allow a sensor to stabilize would apply to measuring humidity at any stage of any process.
Applicant’s remaining arguments are moot as they do not apply to the current grounds of rejection made in view of amendments to the claims.

Response to Amendments
The rejections of claims 1 and 2 under 35 USC 102(a)(1) and claims 3-9 under 35 USC 103 set forth in the prior Office action are withdrawn in order to present new rejections in view of amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20080155757 by Kim et al., U.S. Patent Application Publication 20050166419 by Regelski, and U.S. Patent Application Publication 20120324753 by Park et al.
As to claim 1, Kim teaches a clothes care apparatus comprising a chamber 125 (fig. 1); a humidity sensor 130 inside the chamber (fig. 2); a steam generator 140 (fig. 1, para. 35); a circulation fan (para. 41); and a controller 170 (fig. 5) configured to determine an amount of humidity change from the humidity sensor at an initial stage of a steam process (steam supply takes place in a storing mode after the humidity change is determined, paras. 46-47; thus, the amount of humidity change is determined at an initial stage of a steam process, the storing mode being a steam process since steam is supplied during the storing mode), adjust a steam spray time based on the amount of humidity change, and control the steam generator to supply steam for the steam spray time (paras. 46-47, steam generator is controlled at least based on the humidity change from the second predetermined value to the first predetermined value, steam spray time is variable based on the time it takes to reach the first predetermined value).
While Kim teaches a circulation fan (para. 41), it does not teach a particular location or configuration of its fan, and therefore does not teach an upper fan to move air downward and a lower fan to move air upward.  However, one of ordinary skill in the art would have recognized as obvious to have upper and lower fans in view of Regelski.  Regelski teaches a clothes care apparatus with an upper fan 54 and a lower fan 56 (fig. 1).  Regelski further teaches that the fans may be configured such that the upper fan blows downward and the lower fan blows upward (para. 22, the fans may be configured to each draw air into the cabinet).  One of ordinary skill in the art would have been motivated to have the upper and lower fans of Regelski in order to provide an arrangement to facilitate the flow of air in the cabinet to promote drying, as taught by Regelski (para. 22).  One of ordinary skill in the art would have further recognized that providing the fans as claimed would have yielded predictable and expected results based on the teachings of Regelski.
Kim does not teach determining an amount of humidity change after operating fans for a preset time.  However, one of ordinary skill in the art would have recognized as obvious to operate fans before determining an amount of humidity change at an initial stage of its storing (steam) process.  Park teaches that determining a humidity should be done over a preset time of air circulation to allow the humidity sensor to stabilize (para. 63).  In addition, one of ordinary skill in the art would have readily recognized as obvious that it was well-known in the art that providing air circulation within the chamber would have provided a more accurate determination of humidity by evenly distributing moisture throughout the chamber, which would avoid sensing humidity at the sensor that is not consistent with the humidity in the chamber as a whole.  One of ordinary skill in the art would have been motivated to operate the fans of Kim, as modified by Regelski, before determining a humidity change in order to allow for the sensor to stabilize, as taught by Park, and also to evenly distribute the air for a more accurate reading, as was well-understood in the art.  One of ordinary skill in the art would have also understood that circulating air amongst clothes would inherently have at least a nominal degree of moisture evaporation.
Therefore, the claimed invention would have been obvious at the time it was filed.

Claims 3-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20080155757 by Kim et al., U.S. Patent Application Publication 20050166419 by Regelski, and U.S. Patent Application Publication 20120324753 by Park et al. as applied to claim 1 above, and further in view of U.S. Patent Application Publication 20090255146 by Klug et al.
As to claim 3, Kim teaches a control panel 116 (fig. 1, para. 30), but does not teach that its controller is configured to control a display to display the steam spray time.  However, one of ordinary skill in the art would have recognized as obvious to display the steam spray time.  Klug teaches a clothes care apparatus with a display to display remaining time until finishing a program (para. 43).  One of ordinary skill in the art would have had motivation to modify the apparatus taught by Kim to display the steam spray time in order to inform a user of the remaining steam spray time based on Klug’s teaching that it was known in the art to display a remaining program time for the expected and intended purpose of informing a user.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 4, Kim teaches reducing a steam spray time based on the amount of humidity change (fig. 6, paras. 46-47, steam spray time to reach the first predetermined value would necessarily be shorter with a faster humidity increase than with a slower humidity increase).  Klug also teaches that the duration of a steam supply may be dependent on process parameters including humidity and that a duration of steam supply may be set at the beginning of a steam supply phase (i.e. a default steam spray time) or is preferably adjusted based on the process parameters (para. 30).  Klug also teaches that the rate of humidity increase depends on the amount and types of clothes in the process chamber (para. 9).  One of ordinary skill in the art would have recognized as obvious to determine the steam spray time as a default time (i.e. a set time) or reduce the spray time based on the amount of humidity change in view of the teachings of Kim and Klug that suggest that a steam spray time may be reduced if a desired humidity level is reached faster based on an increased rate of humidity change in the process chamber due to variables such as the amount and type of clothes in the chamber.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 5, one of ordinary skill in the art would have recognized as obvious that the steam spray time would reduced by an amount that correlates to an amount of humidity change for the reasons discussed above.
As to claim 6, Klug teaches that the rate of humidity increase depends on the amount and types of clothes in the process chamber (para. 9); one of ordinary skill in the art would have understood that a degree of reduction of steam spray time would be based on the kind of clothes in view of Klug’s teaching that the kind of clothes affects an amount of humidity change.
As to claim 9, Klug teaches that the amount of humidity change is an amount of humidity increase in its chamber after a preset time elapses at an initial stage of a steam process (para. 19, humidity change may be monitored periodically).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711